UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 1018 Dreyfus Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2011-June 30, 2012 Item 1. Proxy Voting Record Dreyfus Funds, Inc. Dreyfus Equity Growth Fund Dreyfus Funds, Inc. - Dreyfus Equity Growth Fund merged into Dreyfus Research Growth Fund, Inc. on November 14, 2011. BMC SOFTWARE, INC. Ticker: BMC Security ID: 055921100 Meeting Date: JUL 21, 2011 Meeting Type: Annual Record Date: MAY 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert E. Beauchamp For For Management 2 Elect Director Jon E. Barfield For For Management 3 Elect Director Gary L. Bloom For For Management 4 Elect Director Meldon K. Gafner For For Management 5 Elect Director Mark J. Hawkins For For Management 6 Elect Director Stephan A. James For For Management 7 Elect Director P. Thomas Jenkins For For Management 8 Elect Director Louis J. Lavigne, Jr. For For Management 9 Elect Director Kathleen A. O Neil For For Management 10 Elect Director Tom C. Tinsley For For Management 11 Amend Omnibus Stock Plan For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management CONAGRA FOODS, INC. Ticker: CAG Security ID: 205887102 Meeting Date: SEP 23, 2011 Meeting Type: Annual Record Date: JUL 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mogens C. Bay For For Management 1.2 Elect Director Stephan G. Butler For For Management 1.3 Elect Director Steven F. Goldstone For Withhold Management 1.4 Elect Director Joie A. Gregor For Withhold Management 1.5 Elect Director Rajive Johri For For Management 1.6 Elect Director w.G. Jurgensen For Withhold Management 1.7 Elect Director Richard H. Lenny For For Management 1.8 Elect Director Ruth Ann Marshall For Withhold Management 1.9 Elect Director Gary M. Rodkin For For Management 1.10 Elect Director Andrew J. Schindler For For Management 1.11 Elect Director Kenneth E. Stinson For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management CREE, INC. Ticker: CREE Security ID: 225447101 Meeting Date: OCT 25, 2011 Meeting Type: Annual Record Date: AUG
